Case: 15-41711      Document: 00513664811         Page: 1    Date Filed: 09/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-41711
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      September 6, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RAYMOND ESTRADA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-681-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Raymond Estrada pleaded guilty to a single count of possession with
intent to distribute cocaine base. As part of his sentence, the district court
imposed a special condition of supervised release that, in relevant part,
requires Estrada “to participate in a mental health program as deemed
necessary and approved by the probation officer.” Estrada argues that this
condition is ambiguous because it appears to both require him to participate in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41711      Document: 00513664811      Page: 2    Date Filed: 09/06/2016


                                   No. 15-41711

a mental health program and to delegate to the probation officer a decision as
to whether he must participate in such a program.
      Because Estrada did not object to this condition in the district court, we
review for plain error. To show plain error, Estrada must show a forfeited error
that is clear or obvious and that affects his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court
has the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      We have not addressed in a published opinion “the statutory and
constitutional limits on a district court’s authority to delegate to a probation
officer the determination of whether and to what extent a convicted defendant
on supervised release must participate in counseling.” United States v. Bishop,
603 F.3d 279, 281 (5th Cir. 2010). Because the issue remains unsettled in this
circuit, Estrada cannot show that the error, if any, was clear or obvious. See
id.; see also United States v. Tang, 718 F.3d 476, 487-88 (5th Cir. 2013).
Therefore, he has not shown that the district court committed plain error by
imposing this special condition.
      AFFIRMED.




                                          2